Case 2:20-cv-05344-DSF-JEM Document 1 Filed 06/16/20 Page 1 of 31 Page ID #:1



   1   NOSSAMAN LLP
       DAVID C. LEE (SBN 193743)
   2   dlee@nossaman.com
       ILSE C. SCOTT (SBN 233433)
   3   iscott@nossaman.com
       50 California Street, 34th Floor
   4   San Francisco, CA 94111
       Telephone: 415.398.3600
   5   Facsimile:415.398.2438
   6   Attorneys for Plaintiff ABBYSON LIVING LLC
   7

   8

   9
                                  UNITED STATES DISTRICT COURT
  10
                             CENTRAL DISTRICT OF CALIFORNIA
  11

  12                                                      2:20-cv-05344
       ABBYSON LIVING LLC,                       Case No: CaseNumber
  13
                     Plaintiff,
  14                                             COMPLAINT FOR TRADEMARK
              vs.                                INFRINGMENT; DEMAND FOR
  15                                             JURY TRIAL
       AFFORDABLE SEATING, LLC,
  16
                     Defendant.
  17

  18

  19
  20

  21

  22

  23

  24

  25
  26

  27

  28
                                           -1-
                          COMPLAINT FOR TRADEMARK INFRINGEMENT
       57481023.v4
Case 2:20-cv-05344-DSF-JEM Document 1 Filed 06/16/20 Page 2 of 31 Page ID #:2




   1          Plaintiff Abbyson Living LLC (“Abbyson”) hereby submits this Complaint
   2   for Trademark Infringement (“Complaint”) against Defendant Affordable Seating,
   3   LLC (“Affordable”), and alleges as follows:
   4                              NATURE OF THE ACTION
   5          1.     This is a civil action for direct trademark infringement of Abbyson’s
   6   federally-registered trademark in violation of Section 32 of the Lanham Act, 15
   7   U.S.C. §§ 1052 et seq.; direct counterfeiting of Abbyson’s federally-registered
   8   trademark in violation of 15 U.S.C. §§ 1114(1)(a)-(b), 1116(d), and 1117(b)-(c);
   9   unfair competition in violation of Section 43(a) of the Trademark Act of 1946, as
  10   amended (15 U.S.C. § 1125(a)); and ancillary related state and common law
  11   claims, all arising from Affordable’s unauthorized and infringing use of Abbyson’s
  12   registered trademark in connection with the advertising, marketing, promoting,
  13   distributing, displaying, offering for sale, and/or selling of goods and/or services.
  14          2.     As a result of Affordable’s infringing activities, Abbyson seeks a
  15   declaratory judgment of infringement, permanent injunctive relief, and the
  16   recovery of Abbyson’s actual damages, Affordable’s profits, trebled damages,
  17   statutory damages, costs of suit, an award of attorney’s fees as authorized by
  18   statute, and for such other relief as the Court deems just and proper.
  19                                       THE PARTIES
  20          3.     Plaintiff Abbyson is a limited liability company organized under the
  21   laws of the State of Delaware, with its principal place of business in Calabasas,
  22   California.
  23          4.     On information and belief, Defendant Affordable is a limited liability
  24   company organized under the laws of the State of Illinois, with its principal place
  25   of business in Chicago, Illinois.
  26                             JURISDICTION AND VENUE
  27          5.     This action arises under federal trademark laws, 15 U.S.C. §§ 1051 et
  28   seq., and this Court has original jurisdiction over the subject matter pursuant to 15
                                                -2-
                         COMPLAINT FOR TRADEMARK INFRINGEMENT
       57481023.v4
Case 2:20-cv-05344-DSF-JEM Document 1 Filed 06/16/20 Page 3 of 31 Page ID #:3




   1   U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338. This Court has supplemental
   2   jurisdiction over the related state law claims pursuant to 28 U.S.C. § 1367(a),
   3   because these claims form part of the same case or controversy.
   4          6.     This Court has personal jurisdiction over Affordable because
   5   Affordable markets, distributes and/or sells infringing products throughout the
   6   United States, including to customers within this judicial district. Further, and as
   7   set forth in more detail herein, Affordable committed intentional acts of trademark
   8   infringement that were expressly aimed at Abbyson (whose primary place of
   9   business is located in California, and who polices and enforces its trademark rights
  10   from California), and which caused harm that Affordable knew was likely to be
  11   suffered by Abbyson in California.
  12          7.     Venue is proper in this district pursuant to 28 U.S.C. § 1391 because
  13   Affordable conducts, transacts and/or solicits business in this judicial district, such
  14   that its contacts with this district subject it to personal jurisdiction with respect to
  15   this action and, on information and belief, a substantial part of the events or
  16   omissions giving rise to Abbyson’s claims, specifically the infringement of
  17   Abbyson’s trademarks, has occurred, and continues to occur in this judicial district,
  18   causing damage to Abbyson in this judicial district.
  19                                 BACKGROUND FACTS
  20          Abbyson’s Trademark Ownership
  21          7.     Abbyson is a leading home furnishings and lifestyle brands company
  22   that develops, manufactures and sells furniture. Its business is largely comprised
  23   of an e-commerce drop-ship business model, which focuses on serving numerous
  24   online retailers with innovative and new furniture designs. Abbyson does not sell
  25   its products directly to consumers, but instead offers them through authorized
  26   online e-commerce retailers such as Costco.com and Wayfair, among others.
  27   Abbyson’s extensive online retail sales, combined with its high-quality products,
  28   has earned Abbyson numerous awards and industry recognition.
                                                  -3-
                          COMPLAINT FOR TRADEMARK INFRINGEMENT
       57481023.v4
Case 2:20-cv-05344-DSF-JEM Document 1 Filed 06/16/20 Page 4 of 31 Page ID #:4




   1          8.     For over three decades, Abbyson and/or its predecessors in interest
   2   have produced and sold furniture under the distinctive Abbyson brand. The
   3   Abbyson brand signifies high quality in furniture design, manufacture, and service.
   4   Abbyson has protected its brand by, among other things, obtaining various
   5   federally-registered trademarks.
   6          9.     As specifically relevant here, Abbyson owns all rights, title and
   7   interest in U.S. Trademark Registration No. 4,331,124, for the word mark
   8   ABBYSON (the “Abbyson Mark”). A true and correct copy of the registration
   9   certificate for the Abbyson Mark is attached hereto as Exhibit A. The Abbyson
  10   Mark was registered with the United States Patent and Trademark Office
  11   (“USPTO”) on May 7, 2013 and is currently in force.
  12          10.    Pursuant to Section 15 of the Lanham Act, 15 U.S.C. § 1065, the
  13   Abbyson Mark has also become incontestable. A true and correct copy of the
  14   USPTO Trademark Status and Document Retrieval (“TSDR”) status page showing
  15   the USPTO’s acknowledgement of incontestability under Section 15 for the
  16   Abbyson Mark is attached hereto as Exhibit B. Based on its incontestable status
  17   under Section 15 of the Lanham Act, the federal registration of this mark is
  18   conclusive evidence of the validity of the Abbyson Mark, of Abbyson’s ownership
  19   of the Abbyson Mark, and of Abbyson’s exclusive right to use the Abbyson Mark
  20   in commerce.
  21          11.    Abbyson and/or its predecessors in interest has used the Abbyson
  22   Mark continuously and conspicuously for decades, and has spent significant sums
  23   in advertising associated with the Abbyson Mark across the United States. As a
  24   result of Abbyson’s substantial investment in and use of the Abbyson Mark, it has
  25   become well-known among U.S. purchasers of furniture goods and services.
  26          12.    To create and maintain goodwill with customers and consumers,
  27   Abbyson has taken significant steps to assure that the products and services that are
  28   marketed under the Abbyson Mark are of the highest quality. The Abbyson Mark
                                                -4-
                         COMPLAINT FOR TRADEMARK INFRINGEMENT
       57481023.v4
Case 2:20-cv-05344-DSF-JEM Document 1 Filed 06/16/20 Page 5 of 31 Page ID #:5




   1   is valuable to Abbyson because customers purchase Abbyson goods and services
   2   based on the goodwill and quality that the Abbyson Mark signifies.
   3          13.    Abbyson’s use of the Abbyson Mark in commerce began prior to
   4   Affordable’s use of the Abbyson Mark.
   5          14.    Abbyson has never authorized or consented to Affordable’s use of the
   6   Abbyson Mark, or of any confusingly similar mark.
   7          Affordable’s Infringement of the Abbyson Mark
   8          15.    Affordable is an internet-based retailer of furniture. On information
   9   and belief Affordable operates multiple websites through which it markets various
  10   furniture products, including at least the following sites:
  11   www.affordableseating.net, www.restaurantfurniture.net,
  12   www.restaurantfurnituresupply.com, www.restaurant-furniture.com,
  13   www.seatingmasters.com, and www.restaurant-furniture.ca. On information and
  14   belief, through its various websites, Affordable advertises, offers for sale, sells and
  15   ships furniture products throughout the United States, including California.
  16          16.    On information and belief, Affordable also operates under multiple
  17   assumed or fictitious business names, including at least the following: (i)
  18   seatingmasters.com; (ii) restaurant-furniture.com; (iii) Restaurant Furniture
  19   Canada; (iv) Restaurant Furniture Supply; and (v) restaurantfurniture.net.
  20          17.    Affordable has infringed and continues to infringe the Abbyson Mark.
  21   Through the websites it controls, Affordable has advertised and sold a purported
  22   “Abbyson Padded Metal Chair with Black Vinyl Upholstery” (the “Infringing
  23   Product”). For example, Affordable advertised and sold the Infringing Product
  24   through the www.affordableseating.net site by using an image that appeared as
  25   follows:
  26   ///
  27   ///
  28   ///
                                                 -5-
                         COMPLAINT FOR TRADEMARK INFRINGEMENT
       57481023.v4
Case 2:20-cv-05344-DSF-JEM Document 1 Filed 06/16/20 Page 6 of 31 Page ID #:6




   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12          18.    Affordable likewise advertised and sold the Infringing Product
  13   through the www.seatingmasters.com site, as follows:
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                               -6-
                         COMPLAINT FOR TRADEMARK INFRINGEMENT
       57481023.v4
Case 2:20-cv-05344-DSF-JEM Document 1 Filed 06/16/20 Page 7 of 31 Page ID #:7




   1          19.    On information and belief, Affordable also replicated its unauthorized
   2   use of the Abbyson Mark to market and sell the Infringing Product on other
   3   websites it controlled.
   4          20.    On April 21, 2020, Abbyson’s legal counsel sent a cease and desist
   5   demand letter to Affordable’s legal counsel. The letter explicitly notified
   6   Affordable of its infringement of the federally-registered Abbyson Mark and
   7   provided Affordable with notice of the federal registration number, among other
   8   information. A true and correct copy of that letter is attached here, as Exhibit C.
   9          21.    Affordable’s counsel responded in an April 28, 2020 letter, claiming
  10   that Affordable had removed any reference to the Abbyson Mark from all website
  11   domains controlled by Affordable, and that Affordable would cease selling
  12   products in connection with the Abbyson Mark. In fact, however, Affordable’s
  13   infringing activities continued.
  14          22.    Affordable’s websites continued to use the Abbyson Mark to advertise
  15   and sell the Infringing Product. Although Affordable substituted the word
  16   “Gunnar” for at least some of the references to “Abbyson”, Affordable continued
  17   to infringe on the Abbyson Mark on multiple e-commerce websites. For instance,
  18   keying “Abbyson” into the search boxes on Affordable’s websites not only
  19   resolved to the Infringing Product listing page, but also depicted the Abbyson
  20   Mark in the tab header at the top of the Infringing Product’s detail page on
  21   Affordable’s various websites.
  22          23.    For example, as of at least April 28, 2020, the Abbyson Mark
  23   appeared in the browser tab header for the Infringing Product on
  24   www.affordableseating.net, as shown below (at the uppermost top left corner of
  25   the image):
  26   ///
  27   ///
  28   ///
                                                -7-
                         COMPLAINT FOR TRADEMARK INFRINGEMENT
       57481023.v4
Case 2:20-cv-05344-DSF-JEM Document 1 Filed 06/16/20 Page 8 of 31 Page ID #:8




   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15
              24.    Likewise, the continued use of the Abbyson Mark in the tab header

  16
       for the Infringing Product also appeared on www.restaurantfurniture.net, as of at

  17
       least April 29, 2020, as shown below (i.e., the right-most tab at the top of the

  18
       image):

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                -8-
                         COMPLAINT FOR TRADEMARK INFRINGEMENT
       57481023.v4
Case 2:20-cv-05344-DSF-JEM Document 1 Filed 06/16/20 Page 9 of 31 Page ID #:9




   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13          25.    Accordingly, on April 30, 2020, Abbyson’s counsel sent a second
  14   cease and desist demand letter to Affordable’s counsel. A true and correct copy of
  15   that letter is attached hereto as Exhibit D. To date, Affordable has yet to make any
  16   satisfactory response.
  17          26.    Affordable had actual knowledge of Abbyson’s use of and ownership
  18   rights in the Abbyson Mark. Through its multiple e-commerce websites,
  19   Affordable has willfully infringed upon the Abbyson Mark in order to wrongfully
  20   capitalize upon and profit from Abbyson’s reputation and goodwill.
  21          27.    Affordable’s strategy of intentionally deceiving consumers and
  22   obtaining profits by infringing the trademarks of others is demonstrated by its
  23   actions in response to Abbyson’s recent cease and desist notices. When caught
  24   red-handed in the infringement of the Abbyson Mark in connection with the sale of
  25   the “padded metal chair,” Affordable’s solution was to simply substitute its use of
  26   the “Abbyson” name and Mark with the use of the “Gunnar” name on the same
  27   product marketed and sold via its various websites.
  28
                                               -9-
                         COMPLAINT FOR TRADEMARK INFRINGEMENT
       57481023.v4
Case 2:20-cv-05344-DSF-JEM Document 1 Filed 06/16/20 Page 10 of 31 Page ID #:10




    1          28.    On information and belief, however, Affordable’s newly-altered
    2   descriptions incorporating the “Gunnar” name to market and sell the Infringing
    3   Product appears to wrongfully infringe upon the registered trademark of another
    4   third party furniture company, Gunnar Group Inc. On information and belief,
    5   Gunnar Group, Inc. is likewise in the business of manufacturing and selling
    6   furniture, and has not authorized or consented to Affordable’s use of its mark. A
    7   true and correct copy of the trademark registration information for the word mark
    8   GUNNAR (the “Gunnar Mark”) is attached hereto as Exhibit E, and establishes
    9   that the Gunnar Mark is owned by Gunnar Group Inc., and that the mark was
   10   registered with the Canadian Intellectual Property Office on March 5, 2004 and is
   11   currently in force. As such, Affordable’s business model is evidently structured
   12   upon the reckless practice of serial infringement of the registered trademarks of
   13   more prominent and reputable furniture sellers.
   14                                   CAUSES OF ACTION
   15                               FIRST CAUSE OF ACTION
   16     Trademark Infringement Under Sections 32, 34, and 35 of the Lanham Act
   17                 (15 U.S.C. §§ 1114(1)(a)-(b), 1116(d), and 1117(b)-(c))
   18          29.    Abbyson realleges and incorporates by reference each and every
   19   allegation contained in paragraphs 1 through 28 of this Complaint with the same
   20   force and effect as if fully set forth herein.
   21          30.    Affordable has used and/or is continuing to use the Abbyson Mark in
   22   connection with the advertisement, promotion, and/or sale of the Infringing
   23   Product without authorization or license to do so.
   24          31.    Without Abbyson’s authorization or consent, and with knowledge of
   25   Abbyson’s well-known and prior rights in the Abbyson Mark, Affordable
   26   intentionally reproduced, copied, and/or colorably imitated the Abbyson Mark
   27   and/or used spurious designations that are identical to, or substantially
   28   indistinguishable from, the Abbyson Mark on or in connection with the import,
                                                   - 10 -
                           COMPLAINT FOR TRADEMARK INFRINGEMENT
        57481023.v4
Case 2:20-cv-05344-DSF-JEM Document 1 Filed 06/16/20 Page 11 of 31 Page ID #:11




    1   export, advertising, marketing, promotion, distribution, display, offering for sale
    2   and/or sale of the Infringing Product.
    3          32.    Affordable’s actions constitute willful infringement of the Abbyson
    4   Mark in violation of 15 U.S.C. §§ 1114(1)(a)-(b), 1116(d), and 1117(b)-(c).
    5          33.    Affordable’s use of the Abbyson Mark has caused, and /or is likely to
    6   cause, confusion, mistake and deception among the general public as to the origin
    7   of the Infringing Product, and is likely to deceive consumers, the public, and the
    8   trade into believing that the Infringing Product originates from, is associated with,
    9   or is otherwise authorized by Abbyson, in violation of 15 U.S.C. §§ 1114(1).
   10          34.    As a result of Affordable’s infringing activities, Abbyson has suffered
   11   and/or is likely to suffer actual monetary damages, while Affordable has been and
   12   continues to be unjustly enriched by its wrongdoing.
   13          35.    As a direct and proximate result of Affordable’s infringing actions,
   14   Affordable has also caused irreparable injury and damage to Abbyson, its business,
   15   reputation, and valuable rights in the Abbyson Mark and the goodwill associated
   16   therewith, in an amount as yet unknown but to be determined at trial, and for which
   17   Abbyson has no adequate remedy at law, and unless enjoined, Affordable will
   18   continue to cause such substantial and irreparable injury, loss and damage to
   19   Abbyson.
   20          36.    Affordable’s infringement of the Abbyson Mark has been intentional
   21   and knowing, entitling Abbyson to statutory damages of $2,000,000 per counterfeit
   22   mark per type of goods or services sold, offered for sale, or distributed, and/or
   23   further entitling Abbyson to treble the actual damages or profits, and an award of
   24   attorney’s fees pursuant to 15 U.S.C. § 1117.
   25   ///
   26   ///
   27   ///
   28   ///
                                                 - 11 -
                          COMPLAINT FOR TRADEMARK INFRINGEMENT
        57481023.v4
Case 2:20-cv-05344-DSF-JEM Document 1 Filed 06/16/20 Page 12 of 31 Page ID #:12




    1                               SECOND CAUSE OF ACTION
    2      Unfair Competition Under Section 43(a) of the Lanham Act (15 U.S.C. §
    3                                            1125(a))
    4          37.      Abbyson realleges and incorporates by reference each and every
    5   allegation contained in paragraphs 1 through 36 of this Complaint with the same
    6   force and effect as if fully set forth herein.
    7          38.      Affordable’s unauthorized use of the Abbyson Mark in interstate
    8   commerce wrongly and falsely designates, describes, or represents the Infringing
    9   Product, and is likely to cause confusion, mistake, and deception as to the
   10   affiliation, connection, or association of the Infringing Product with Abbyson, or as
   11   to the sponsorship or approval of this product by Abbyson.
   12          39.      Affordable’s actions violate Abbyson’s rights in its distinctive
   13   Abbyson Mark in violation of 15 U.S.C. § 1125(a).
   14          40.      As a direct and proximate result of Affordable’s conduct as alleged
   15   herein, Affordable has caused both monetary loss and irreparable injury and
   16   damage to Abbyson, for which Abbyson has no adequate remedy at law, and
   17   unless enjoined, Affordable will continue to cause such serious and irreparable
   18   harm, for which there is no adequate remedy at law.
   19                                THIRD CAUSE OF ACTION
   20                 Common Law Unfair Competition/Trademark Infringement
   21          41.      Abbyson realleges and incorporates by reference each and every
   22   allegation contained in paragraphs 1 through 40 of this Complaint with the same
   23   force and effect as if fully set forth herein.
   24          42.      Affordable’s unauthorized use of the Abbyson Mark constitutes
   25   common law unfair competition and trademark infringement because such use is
   26   likely to cause confusion, mistake, or deception as to the source, sponsorship or
   27   approval by Abbyson of the Infringing Product. For example, consumers are likely
   28   to mistakenly believe that the Infringing Product advertised and sold by Affordable
                                                   - 12 -
                            COMPLAINT FOR TRADEMARK INFRINGEMENT
        57481023.v4
Case 2:20-cv-05344-DSF-JEM Document 1 Filed 06/16/20 Page 13 of 31 Page ID #:13




    1   originates from Abbyson, is licensed by Abbyson, and/or is sponsored by,
    2   connected with, or otherwise related to Abbyson.
    3          43.    Affordable’s infringing activity constitutes unfair competition and
    4   trademark infringement in violation of the common law of the State of California.
    5          44.    As a direct and proximate result of Affordable’s conduct as alleged
    6   herein, Affordable has caused both monetary loss and irreparable injury and
    7   damage to Abbyson, for which Abbyson has no adequate remedy at law, and
    8   unless enjoined, Affordable will continue to cause such serious and irreparable
    9   harm, for which there is no adequate remedy at law.
   10                             FOURTH CAUSE OF ACTION
   11                    Violation of California Consumer Protection Act
   12                        (Cal. Bus. & Prof. Code §§ 17200 et seq.)
   13          45.    Abbyson realleges and incorporates by reference each and every
   14   allegation contained in paragraphs 1 through 44 of this Complaint with the same
   15   force and effect as if fully set forth herein.
   16          46.    Affordable’s unauthorized use of the Abbyson Mark wrongly and
   17   falsely designates, describes, or represents the Infringing Product, and is likely to
   18   cause confusion, mistake and deception as to the affiliation, connection, or
   19   association of the Infringing Product with Abbyson, or as to Abbyson’s
   20   sponsorship or approval of the Infringing Product.
   21          47.    Affordable’s actions, as set forth herein, violate Abbyson’s rights in
   22   the Abbyson Mark and constitute unlawful, unfair, or fraudulent business acts and
   23   practices within the meaning of Cal. Bus. & Prof. Code §§ 17200 et seq.
   24          48.    As a direct and proximate result of Affordable’s conduct as alleged
   25   herein, Affordable has caused both monetary loss and irreparable injury and
   26   damage to Abbyson, for which Abbyson has no adequate remedy at law, and
   27   unless enjoined, Affordable will continue to cause such serious and irreparable
   28   harm, for which there is no adequate remedy at law.
                                                   - 13 -
                           COMPLAINT FOR TRADEMARK INFRINGEMENT
        57481023.v4
Case 2:20-cv-05344-DSF-JEM Document 1 Filed 06/16/20 Page 14 of 31 Page ID #:14




    1                                 PRAYER FOR RELIEF
    2          WHEREFORE, Abbyson prays for judgment as follows:
    3          1.     For entry of a judgment that Affordable has infringed the Abbyson
    4   Mark in violation of Abbyson’s rights under federal and common law;
    5          2.     For entry of a judgment that Affordable has competed unfairly with
    6   Abbyson in violation of Abbyson’s rights under federal and common law;
    7          3.     For entry of a judgment that Affordable has violated Cal. Bus. & Prof.
    8   Code §§ 17200 et seq.;
    9          4.     For entry of an order directing the destruction of any and all of
   10   Affordable’s unlawful products or materials, and ordering Affordable to
   11   compensate Abbyson for any and all advertising or other expenses necessary to
   12   dispel the public confusion caused by Affordable’s unlawful acts;
   13          5.     For monetary damages in an amount to be proven at trial, including
   14   but not limited to, statutory damages and/or all amounts necessary to compensate
   15   Abbyson for Affordable’s wrongful use of the Abbyson Mark, including
   16   reasonable attorney’s fees and costs of suit incurred herein;
   17          6.     For recovery of Abbyson’s legal fees under 15 U.S.C. § 1117, and for
   18   increased damages in light of the willfulness in Affordable’s unlawful acts as
   19   alleged herein, said award to equal at least treble Abbyson’s actual damages or
   20   Affordable’s profits (whichever is greater) under 15 U.S.C. § 1117;
   21          7.     For pre-judgment interest at the legal rate; and
   22          8.     For such other and further relief as the Court may deem just and
   23   proper.
   24   ///
   25   ///
   26   ///
   27   ///
   28   ///
                                                 - 14 -
                           COMPLAINT FOR TRADEMARK INFRINGEMENT
        57481023.v4
Case 2:20-cv-05344-DSF-JEM Document 1 Filed 06/16/20 Page 15 of 31 Page ID #:15




    1                            DEMAND FOR JURY TRIAL
    2          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Abbyson
    3   hereby demands trial by jury on all issues raised by this Complaint.
    4

    5   Dated: June 16, 2020                  NOSSAMAN LLP
    6

    7

    8                                         By: /s/ Ilse C. Scott
                                                               David C. Lee
    9                                                           Ilse C. Scott
                                              Attorneys for Plaintiff ABBYSON LIVING
   10                                         LLC

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                               - 15 -
                         COMPLAINT FOR TRADEMARK INFRINGEMENT
        57481023.v4
Case 2:20-cv-05344-DSF-JEM Document 1 Filed 06/16/20 Page 16 of 31 Page ID #:16




                   EXHIBIT A
Case 2:20-cv-05344-DSF-JEM Document 1 Filed 06/16/20 Page 17 of 31 Page ID #:17
Case 2:20-cv-05344-DSF-JEM Document 1 Filed 06/16/20 Page 18 of 31 Page ID #:18
Case 2:20-cv-05344-DSF-JEM Document 1 Filed 06/16/20 Page 19 of 31 Page ID #:19




                   EXHIBIT B
           Case 2:20-cv-05344-DSF-JEM Document 1 Filed 06/16/20 Page 20 of 31 Page ID #:20



From:                      TMOfficialNotices@USPTO.GOV
Sent:                      Thursday, June 13, 2019 11:01 PM
To:                        trademarks@fcoplaw.com
Cc:                        jheybl@fcoplaw.com ; kkooker@fcoplaw.com
Subject:                   Official USPTO Notice of Acceptance/Acknowledgement Sections 8 and 15: U.S. Trademark RN 4331124: ABBYSON: Docket/Reference No.
                           1027-47-008

U.S. Serial Number: 85696683
U.S. Registration Number: 4331124
U.S. Registration Date: May 7, 2013
Mark: ABBYSON
Owner: ABBYSON LIVING LLC



                                                                                 Jun 13, 2019

                                                       NOTICE OF ACCEPTANCE UNDER SECTION 8
The declaration of use or excusable nonuse filed for the above-identified registration meets the requirements of Section 8 of the Trademark Act, 15 U.S.C. §1058. The Section
8 declaration is accepted.

                                                NOTICE OF ACKNOWLEDGEMENT UNDER SECTION 15
The declaration of incontestability filed for the above-identified registration meets the requirements of Section 15 of the Trademark Act, 15 U.S.C. §1065. The Section 15
declaration is acknowledged.

The registration will remain in force for the class(es) listed below, unless canceled by an order of the Commissioner for Trademarks or a Federal Court, as long as
the requirements for maintaining the registration are fulfilled as they become due.

Class(es):
020, 035




TRADEMARK SPECIALIST
POST-REGISTRATION DIVISION
571-272-9500




                                                         REQUIREMENTS FOR MAINTAINING REGISTRATION

WARNING: Your registration will be canceled if you do not file the documents below during the specified statutory time periods.

Requirements in the First Ten Years

What and When to File: You must file a declaration of use (or excusable nonuse) and an application for renewal between the 9th and 10th years after the registration date.
See 15 U.S.C. §§1058, 1059.

Requirements in Successive Ten-Year Periods

What and When to File: You must file a declaration of use (or excusable nonuse) and an application for renewal between every 9th and 10th-year period, calculated from the
registration date. See 15 U.S.C. §§1058, 1059.

Grace Period Filings

The above documents will be considered as timely if filed within six months after the deadlines listed above with the payment of an additional fee.

***THE USPTO IS NOT REQUIRED TO SEND ANY FURTHER NOTICE OR REMINDER OF THESE REQUIREMENTS. THE OWNER SHOULD CONTACT THE USPTO
ONE YEAR BEFORE THE EXPIRATION OF THE TIME PERIODS SHOWN ABOVE TO DETERMINE APPROPRIATE REQUIREMENTS AND FEES.***

To check the status of this registration, go to
https://tsdr.uspto.gov/#caseNumber=85696683&caseSearchType=US_APPLICATION&caseType=DEFAULT&searchType=statusSearch or contact the Trademark Assistance
Center at 1-800-786-9199.

To view this notice and other documents for this registration on-line, go to
https://tsdr.uspto.gov/#caseNumber=85696683&caseSearchType=US_APPLICATION&caseType=DEFAULT&searchType=documentSearch NOTE: This notice will only be
available on-line the next business day after receipt of this e-mail.

 *   For further information, including information on filing and maintenance requirements for U.S. trademark applications and registrations and required fees,
     please consult the USPTO website at https://www.uspto.gov/trademark/ or contact the Trademark Assistance Center at 1-800-786-9199.
Case 2:20-cv-05344-DSF-JEM Document 1 Filed 06/16/20 Page 21 of 31 Page ID #:21




                   EXHIBIT C
Case 2:20-cv-05344-DSF-JEM Document 1 Filed 06/16/20 Page 22 of 31 Page ID #:22

                                                                            ATTORNEYS AT LAW

                                                                            50 California Street
                                                                            34th Floor
                                                                            San Francisco, CA 94111
                                                                            T 415.398.3600
                                                                            F 415.398.2438

                                                                            David C. Lee
                                                                            D 415.438.7235
                                                                            dlee@nossaman.com

 VIA EMAIL & US MAIL                                                        Refer To File # 502714-0004




 April 21, 2020

 Elliot S. Wiczer
 Wiczer, Sheldon & Wiczev
 500 Skokie Boulevard, Suite 325
 Northbrook, IL 60062
 Email: ewiczer@wsjlawfirm.com

        Re:       Cease and Desist Demand to Affordable Seating, LLC

 Dear Mr. Wiczer:

         We are legal counsel to Abbyson Living LLC (“Abbyson”). We are writing to you in your
 capacity as the agent for service of process for Affordable Seating, LLC (“ASL”), presumably a
 client of your firm. This letter addresses a significant and troubling discovery made with respect
 to ASL.

         By way of background, Abbyson is a leading home furnishings and lifestyle brands
 company that has developed, manufactured and sold furniture for over three decades. Its
 business is largely comprised of an e-commerce drop-ship business model which focuses on
 servicing numerous online retailers with innovative and new furniture designs. Its products are
 sold and featured by some of the largest and most prestigious home furnishing retailers in the
 world, including among many others: Wayfair, Overstock.com, Amazon, Target, Bed Bath &
 Beyond, Macy’s and Costco.com.

         This extensive sales channel, combined with its high-quality products, has earned
 Abbyson numerous awards and industry recognition by, among others: Inc. 500 (one of
 America’s fastest growing companies), Los Angeles Business Journal (one of America’s fastest
 growing companies); and Ernst & Young (semi-finalist for Entrepreneur of the Year). Its products
 have been featured in television reality series. This fame and growth has resulted in Abbyson
 recently opening a 500,000 square foot distribution center in Los Angeles, as well as opening a
 massive new showroom at the High Point Market in North Carolina.

         For decades, Abbyson has continuously operated using its ABBYSON trademark; a mark
 registered with the U.S. Patent and Trademark Office (“PTO”) in International Class 20 (for
 furniture goods and services) and 35 (wholesale store, retail store and online retail store services
 featuring furniture, among other items) (Registration No. 4331124). During that time, Abbyson
 has expended millions of dollars annually to engage in aggressive and systematic marketing
 efforts and strategies to promote and sell its products. As a result of these marketing efforts,
 Abbyson has established goodwill and recognition in its ABBYSON mark throughout the industry
 and among the general furniture-consuming public.



 57435449.v1
Case 2:20-cv-05344-DSF-JEM Document 1 Filed 06/16/20 Page 23 of 31 Page ID #:23

 Elliot S. Wiczer
 April 21, 2020
 Page 2



         It has come to our attention that ASL, through its domain site (www.affordableseating.net)
 has and is continuing to market and sell knock-off versions of Abbyson’s genuine products,
 including a purported “Abbyson Padded Metal Chair with Black Vinyl Upholstery” (SKU: ASF-
 ERAT-513) (the “Offending Product”). This product constitutes a blatant counterfeit of Abbyson’s
 genuine padded chair. Moreover, ASL is not, and never has been, authorized to sell such knock-
 offs. Most troubling is ASL’s unauthorized use and display of the ABBYSON mark in connection
 with the promotion of the Offending Product – a blatant and obvious infringement of our client’s
 registered trademark.

         ASL’s unauthorized use of the ABBYSON mark can only be interpreted as an intentional
 and obvious tactic to traffic off of the goodwill and renown associated with that Mark, and its
 prominence within the furniture industry and among consumers. In so doing, ASL is infringing on
 the Mark, willfully and intentionally confusing consumers through its use of ABBYSON, and
 profiting from the goodwill and industry recognition that Abbyson has spent years cultivating
 through expensive and extensive marketing efforts.

         ASL’s infringing use now exposes it to liability under multiple theories, including but not
 limited to, trademark infringement (15 U.S.C. §1114/Lanham, Act §43(a)), false designation of
 origin (15 U.S.C. §1125(a)), trademark dilution (15 U.S.C. §1125(c)), and unfair business
 practices.

         By this letter, Abbyson therefore demands that ASL immediately undertake the following
 “Affirmative Steps”:

               1. Cease and desist from any and all further use and/or reference to Abbyson or its
                  ABBYSON mark in ASL’s marketing and sales efforts, including but not limited to,
                  online platforms, printed and hardcopy materials, and social media content;

               2. Take down and remove any and all references to Abbyson or its ABBYSON mark
                  existing on ASL’s domain site (www.affordableseating.net), as well as any other
                  domain or sub-domain sites controlled by ASL and or its affiliates; and

               3. Discontinue any and all sales of the Offending Product.

          In addition to the above, Abbyson further demands that ASL immediately provide to this
 office information responsive to the following “Information Requests”:

               1. The SKU #s for any other Abbyson-referenced product sold by ASL over the past
                  5 years (“Other Offending Products”);

               2. The date when ASL first started selling the Offending Product (and Other
                  Offending Products) through any sales channel into and outside of the U.S.;

               3. The specific sales channels through which the Offending Product (and Other
                  Offending Products) has/have been offered and/or sold by ASL (i.e., storefront
                  sales, online sales, convention/tradeshow sales, etc.);




 57435449.v1
Case 2:20-cv-05344-DSF-JEM Document 1 Filed 06/16/20 Page 24 of 31 Page ID #:24

 Elliot S. Wiczer
 April 21, 2020
 Page 3



               4. The total sales revenues earned by ASL from its sale of the Offending Product
                  (and Other Offending Products) in the U.S. sorted annually and by each sales
                  channel;

               5. The total sales revenues earned by ASL from its sale of the Offending Product
                  (and Other Offending Products) outside of the U.S. sorted annually and by each
                  sales channel; and

               6. The identity of the suppliers and vendors through which ASL obtained the
                  Offending Products (and Other Offending Products).

          We seek written confirmation of ASL’s intent to: (1) comply with the Affirmative Steps
 outlined above; and (2) submit the information responsive to our Information Requests, on or
 before the close of business (5:00 p.m. PST) on April 28, 2020. In the absence of a timely
 confirmation, Abbyson will immediately initiate legal action without further notice to ASL and seek
 all available legal remedies, including but not limited to, disgorgement of profits realized through
 the infringement, consequential damages, attorney’s fees and costs arising from ASL’s willful
 conduct, and injunctive relief.

        This firm has extensive experience in the enforcement of intellectual property rights.
 Please do not have ASL contact us with any excuses or purported justifications for its
 unauthorized and infringing use of the Mark. Instead, it can provide those excuses to its legal
 counsel (if not you), who will undoubtedly explain the law of trademarks, including the fact that
 even innocent infringement, which clearly is not at issue here, is nevertheless subject to liability
 and payment of damages to the owner of intellectual property rights.

        If you have any questions, please do not hesitate to contact me. In the meantime, we
 await ASL’s prompt response.

                                                   Sincerely,




                                                   David C. Lee
                                                   Nossaman LLP


 DCL:nam




 57435449.v1
Case 2:20-cv-05344-DSF-JEM Document 1 Filed 06/16/20 Page 25 of 31 Page ID #:25




                   EXHIBIT D
Case 2:20-cv-05344-DSF-JEM Document 1 Filed 06/16/20 Page 26 of 31 Page ID #:26

                                                                            ATTORNEYS AT LAW

                                                                            50 California Street
                                                                            34th Floor
                                                                            San Francisco, CA 94111
                                                                            T 415.398.3600
                                                                            F 415.398.2438

                                                                            David C. Lee
                                                                            D 415.438.7235
                                                                            dlee@nossaman.com

 VIA EMAIL & US MAIL                                                        Refer To File # 502714-0004




 April 30, 2020

 Elliot S. Wiczer
 Wiczer, Sheldon & Wiczev
 500 Skokie Boulevard, Suite 325
 Northbrook, IL 60062
 Email: ewiczer@wsjlawfirm.com

        Re:       Cease and Desist Demand to Affordable Seating, LLC

 Dear Mr. Wiczer:

          We are in receipt of your April 28, 2020 letter responding to our prior cease and desist
 demand. Initially, we appreciate your confirmation that Affordable Seating, LLC (“ASL”) has
 removed the unauthorized use of the ABBYSON mark from its website/s and will cease all
 infringing uses. We further appreciate the limited information you provided with respect to the
 purported sales of the Offending Product.

        That said, ASL’s response remains deficient in multiple respects. First, ASL has failed to
 provide information specifically requested in our initial letter:

               1. The date when ASL first started selling the Offending Product (and Other
                  Offending Products) through any sales channel into and outside of the U.S.;

               2. The specific sales channels through which the Offending Product (and Other
                  Offending Products) has/have been offered and/or sold by ASL (i.e., storefront
                  sales, online sales, convention/tradeshow sales, etc.);

               3. The total sales revenues earned by ASL from its sale of the Offending Product
                  (and Other Offending Products) in the U.S. sorted annually and by each sales
                  channel;

               4. The total sales revenues earned by ASL from its sale of the Offending Product
                  (and Other Offending Products) outside of the U.S. sorted annually and by each
                  sales channel; and

               5. The identity of the suppliers and vendors through which ASL obtained the
                  Offending Products (and Other Offending Products).

        As ASL is no doubt are aware, Abbyson is a California-based company whose products
 are sold both nationally and internationally. As such, it is imperative that Abbyson understand



 57455793.v1
Case 2:20-cv-05344-DSF-JEM Document 1 Filed 06/16/20 Page 27 of 31 Page ID #:27

 Elliot S. Wiczer
 April 30, 2020
 Page 2



 the geographic scope of ASL’s sales for purposes of damage control, including but not limited to
 the injury to the goodwill Abbyson has developed. Likewise, Abbyson needs to understand the
 origins of the Offending Product in order to assess whether third parties are likewise engaged in
 infringing conduct.

         Second, ASL’s assertion that it has only sold 29 total units is self-servingly vague. While
 your letter purports to provide “Task ID” and “Date Placed” information with corresponding total
 “PCS,” it is impossible to discern the sales channels through which these 29 units, at least, were
 sold. Our research has uncovered that ASL operates via multiple business names and domain
 sites (www.restaurantfurniture.net, www.restaurant-furniture.com, Restaurant Furniture Canada,
 and Restaurant Furniture Supply), none of which were disclosed in ASL’s responsive letter.
 Consequently, it is crucial that ASL provide the information necessary to understand the specific
 channels through which the above sales occurred. As you can appreciate, we are skeptical
 about the reported number of units sold given the vast business operations of Jeff Walden and
 Julie Sanders. Moreover, we question whether September 2019 is the actual first date of sale
 across all business operations.

          Third, we consider this matter far from “concluded.” ASL’s explicit admission to selling
 products under the ABBYSON mark constitutes a counterfeit use of that Mark. As such,
 Abbyson is entitled to available statutory remedies up to $200,000, pursuant to 15 U.S.C. §
 1117(c). The fact that ASL’s counterfeit use was blatantly willful increases those available
 statutory damages to $2,000,000. That ASL only sold 29 units (even if true), thereby potentially
 resulting in modest actual damages, is immaterial. The Lanham Act specifically permits Abbyson
 to elect its form of damages – in other words, statutory damages rather than actual damages.
 Abbyson will further be entitled to recover its attorney’s fees, if forced to litigate in order to
 recover its damages. Although your letter purports to reserve ASL’s defense concerning the
 “validity” of the ABBYSON mark, any such argument will fail spectacularly; the ABBYSON mark
 obtained its Section 15 incontestability years ago, and has been in continuous use for decades.

       Simply put, we view ASL’s counterfeiting conduct as a defenseless willful infringement of
 the ABBYSON mark. Triers of fact abhor such anti-competitive conduct. Therefore, given
 Abbyson’s ability to pursue statutory damages and recover its attorney’s fees, it has very little
 downside in initiating legal action.

         However, in a final effort to avoid doing so, we again demand the production of the
 above-requested information. Abbyson further demands payment of the statutory damages for
 this clear counterfeit use of the Mark (i.e., $200,000). If forced to proceed to legal action,
 Abbyson will seek the maximum damages available to it (i.e., up to $2,000,000).

         We seek ASL’s confirmation of its intent to comply with the above demands on or before
 the close of business (5:00 p.m. PST) on May 5, 2020. In the absence of a timely response, we
 will assume ASL elects to proceed to litigation.




 57455793.v1
Case 2:20-cv-05344-DSF-JEM Document 1 Filed 06/16/20 Page 28 of 31 Page ID #:28

 Elliot S. Wiczer
 April 30, 2020
 Page 3



        If you have any questions, please do not hesitate to contact me. In the meantime, we
 await ASL’s prompt response.

                                                Sincerely,




                                                David C. Lee
                                                Nossaman LLP


 DCL:nam




 57455793.v1
Case 2:20-cv-05344-DSF-JEM Document 1 Filed 06/16/20 Page 29 of 31 Page ID #:29




                   EXHIBIT E
   Case 2:20-cv-05344-DSF-JEM Document 1 Filed 06/16/20 Page 30 of 31 Page ID #:30


GUNNAR — 1132977

Application number                   Index headings
1132977                              GUNNAR

Registration number                  GUNNER
TMA604281                            Goods
                                     (1) Office case goods, namely, tables, desks, filing cabinets,
Type(s)                              credenzas, book shelves and chairs.
Word

Category                             Services
Trademark                            (1) Carrying on the business of designing and manufacturing
                                     furniture and case goods for others.
CIPO status
REGISTERED
                                     Classification data
Filed                                Disclaimer
2002-03-04                           The classification data is provided for information and searching
                                     purposes only. CIPO does not warrant the accuracy of the classes
Registered                           assigned to the trademark. This data has no legal value of any kind.
2004-03-05
                                     20 - Furniture, mirrors, articles not included in other classes
Registration Expiry Date             42 - Computer and scientific
2034-03-05                           Claims
                                     Used in CANADA since at least 1979
Current owner
GUNNAR GROUP INC. 3220 -             Recordals (known also as Footnotes)
118th Avenue SE Calgary              Amalgamation and Address / Fusionnement et adresse DATE
ALBERTA T2Z3X1                       REGISTERED / DATE DE L'ENREGISTREMENT: 2019-03-11 DATE OF
                                     CHANGE / DATE DE CHANGEMENT: 2013-05-01 COMMENTS /
Agent                                COMMENTAIRES: FROM: GUNNAR MANUFACTURING INC. TO:
BENNETT JONES LLP 4500               GUNNAR GROUP INC. Voir Preuve au dossier/See evidence on File
BANKERS HALL EAST 855 - 2ND          No. 1132977
STREET S.W. CALGARY ALBERTA
T2P4K7                               CHANGE IN TITLE / CHANGEMENT EN TITRE: TYPE OF CHANGE /
                                     GENRE DE CHANGEMENT: Clerical Correction / Correction DATE
                                     REGISTERED / DATE DE L'ENREGISTREMENT: 2019-04-03 DATE OF
Registrant                           CHANGE / DATE DE CHANGEMENT: 2019-04-03 COMMENTS /
GUNNAR MANUFACTURING                 COMMENTAIRES: change address to 3220 - 118th Avenue SE Voir
INC. 3200 - 118 Avenue               Preuve au dossier/See evidence on File No. 1132977
Calgary ALBERTA T2Z3Y1

Applicant
GUNNAR MANUFACTURING
INC. 3200 - 118 Avenue
Calgary ALBERTA T2Z3Y1


Action History

                           Action   Due
 Action                    date     date    Comments
 Filed                     2002-
                           03-04
 Created                   2002-
                           03-11
 Formalized                2002-
                           03-27
 Search Recorded           2003-
                           02-28
 Examiner'S First Report   2003-    2003-
                           03-12    07-12
 Correspondence            2003-    2003-
 Created                   03-30    07-30


                                                                                                            Page 1 of 2
 Case 2:20-cv-05344-DSF-JEM Document 1 Filed 06/16/20 Page 31 of 31 Page ID #:31
Approved               2003-
                       09-15
Advertised             2003-           Vol.50 Issue 2555
                       10-15
Allowed                2004-
                       01-02
Allowance Notice       2004-   2004-
Sent                   01-02   07-02
Registered             2004-   2019-
                       03-05   03-05
Nice Classification    2018-
Courtesy Letter Sent   08-02
Renewed                2019-   2034-   DP:2019/02/07 RD:2019/02/06 RR:Kristi Sotiropoulos Bennett Jones LLP
                       03-05   03-05   4500, 855 - 2nd Street SW Calgary, Alberta T2P 4K7 Canada
Amendment To           2019-           Amalgamation and address / Voir Preuve au dossier/See evidence on
Registration           03-11           File No. 1132977
Clerical Correction    2019-           Clerical correction / Voir Preuve au dossier/See evidence on File No.
                       04-03           1132977




                                                                                                       Page 2 of 2
